ACCEPTED
                                                                             12-17-00251-CR
                                                                 TWELFTH COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                          11/30/2017 1:28 PM
                                                                                   Pam Estes
                                                                                      CLERK

                          NO. 16-17-00251-CR

                      IN THE COURT OF APPEALS
                                                         FILED IN
                                                  12th COURT OF APPEALS
                            FOR THE                    TYLER, TEXAS
                                                  11/30/2017 1:28:59 PM
            TWELFTH SUPREME JUDICIAL DISTRICT OF TEXAS PAM ESTES
                                                           Clerk



                          COLLINS GENTRY,
                                          APPELLANT


                                  vs.



                        THE STATE OF TEXAS,
                                          APPELLEE




               ON APPEAL IN CAUSE NUMBERS 22,830-2016
               FROM THE 402nd JUDICIAL DISTRICT COURT
                      OF WOOD COUNTY, TEXAS


                      BRIEF FOR THE APPELLEE
                        THE STATE OF TEXAS



JIM WHEELER                             ANGELA CONVERSE
CRIMINAL DISTRICT ATTORNEY              ASST. CRIMINAL DISTRICT ATTY.

JOSEPH D. FENLAW                        HENRY WHITLEY
ASST. CRIM. DISTRICT ATTORNEY           SPECIAL ASST. CRIM. DIST. ATTY.

                              P.O. 80X 689
                         QUITMAN, TX 75783
                             (903-769-4515)

                              LISA McMINN
                   STATE'S PROSECUTING ATTORNEY
                             AUSTIN. TEXAS

                ATTORNEYS FOR THE STATE OF TEXAS

ORAL ARGUMENT REQUESTED ONLY IF REQUESTED BY APPELLANT